Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-4, 6, 10-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hidesuke (JP 2009006052) in view of Yamada (JP 2016221117A) in further view of Rothfelder (DE 4408047 A1)
Regarding claim 1, Hidesuke discloses a ball having a ball body covered by a plurality of skin members (Fig. 1, 2, plurality of skin members 10): wherein the respective skin member includes: 

a circumferential wall portion (see annotated figure below) protruding from a circumferential edge of the front wall portion toward the ball body; 
and a recess portion (see annotated figure below) surrounded by the front wall portion and the circumferential wall portion and opened to a back face of the front wall portion; 
wherein the plurality of skin members cover the ball body, the recess portion defines a hollow portion (see annotated figure below) surrounded by the ball body and the skin member, and a cushion portion (Fig. 2, cushion 5) and an air present portion (Fig. 2, air present portion “A” coexistent with cushion) are coexistent in the hollow portion, 

    PNG
    media_image1.png
    321
    685
    media_image1.png
    Greyscale

However, Hidesuke does not disclose the air present portion is a gap that is defined between an outer circumferential face of the cushion portion in a lateral direction and an inner circumferential face of the hollow portion in the lateral direction such that the inner circumferential face of the hollow portion is separated from an outer circumferential face of the cushion portion
and when a gripping force acts on the skin member, the cushion portion is permitted to collapse into the gap between the inner circumferential face of the hollow portion and the outer circumferential face of the cushion portion. 
Yamada discloses wherein the air present portion is a gap that is formed between (Fig. 15, air gap 18) an outer circumferential face of the cushion portion in a lateral direction and an inner circumferential face of the hollow portion in the lateral direction 
However, Yamada does not disclose such that the inner circumferential face of the hollow portion is separated from an outer circumferential face of the cushion portion
and when a gripping force acts on the skin member, the cushion portion is permitted to collapse into the gap between the inner circumferential face of the hollow portion and the outer circumferential face of the cushion portion. 
Rothfelder discloses such that the inner circumferential face of the hollow portion is separated from an outer circumferential face of the cushion portion (see annotated figure below)
and when a gripping force acts on the skin member, the cushion portion is permitted to collapse into the gap between the inner circumferential face of the hollow portion and the outer circumferential face of the cushion portion (see annotated figure below). 

    PNG
    media_image2.png
    441
    571
    media_image2.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ball cushion layer of Hidesuke with the cushion and air cells in a ball, as taught by Rothfelder to provide Hidesuke with the advantage of providing a structurally rigid ball while maintaining a soft outer skin with no appreciable impairment of the flight speed (Pg. 2 Par. 3)
	Regarding claim 3, Hidesuke discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	Hidesuke further discloses a front face of the cushion portion comes into contact with an upper face of the hollow portion (see annotated figure below) on the side of the front wall portion, 
a back face of the cushion portion comes into contact with the front face (see annotated figure below) of the ball body, 
and the cushion portion has an outer shape in the lateral direction smaller than an outer shape of the hollow portion in the lateral direction (see annotated figure below); 
and when the cushion portion is accommodated in the hollow portion, and the cushion portion is provided in the hollow portion to allow the cushion portion and the air present portion to coexist in the hollow portion (see annotated figure below).

    PNG
    media_image3.png
    329
    482
    media_image3.png
    Greyscale

Regarding claim 4, Hidesuke discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	Hidesuke further discloses a front face of the cushion portion comes into contact with an upper face of the hollow portion (see annotated figure below) on the side of the front wall portion, 
and a back face of the cushion portion comes into contact with the front face of the ball body (see annotated figure below), 
the cushion portion includes one or a plurality of holes (Par. 31, support members are polyethylene foam, foam inherently has holes) AND/OR one or a plurality of depressions and the one or plurality of holes and/or the one or the plurality of depressions constitute a portion of the air present portion; 
the cushion portion has an outer shape in a lateral direction smaller than an outer shape of the hollow portion in the lateral portion (see annotated figure below) such that the cushion portion and the air present portion are accommodated in the hollow portion (see annotated figure below, air and cushion portion accommodated in hollow portion)


    PNG
    media_image4.png
    330
    482
    media_image4.png
    Greyscale

Regarding claim 6, Hidesuke discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Hidesuke does not disclose the cushion portion is bonded to one or both of the ball body and the skin members via an adhesive bonding agent.
Yamada discloses the cushion portion is bonded to one or both of the ball body and the skin members via an adhesive bonding agent (Par. 50, Lns. 5-10, cushion part 9 adhered with adhesives 11)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ball cushion layer of Hidesuke with the cushion and air cells in a ball, as taught by Yamada to provide Hidesuke with the advantage of increasing grip on the ball due to indentations between the cushions of the cells (Par. 52)
Regarding claim 10, Hidesuke discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Hidesuke further discloses the air present portion extends entirely through the hollow portion (see Fig. 1, air portion “A” extends from back face of front wall to front face of ball body) from the back face of the front wall portion to the front face of the ball body.
Regarding claim 11, Hidesuke discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Hidesuke does not disclose the gap is a plurality of gaps, and one of the plurality of gaps is provided at a center portion of the hollow portion.
Yamada discloses the gap is a plurality of gaps, and one of the plurality of gaps (See Fig. 15, gap 18 is plurality of gaps, one of which is at a center portion) is provided at a center portion of the hollow portion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ball cushion layer of Hidesuke with the cushion and air cells in a ball, as taught by Yamada to provide Hidesuke with the advantage of increasing grip on the ball due to indentations between the cushions of the cells (Par. 52)
Regarding claim 13, Hidesuke discloses a ball having a ball body covered by a plurality of skin members: wherein the respective skin member includes: 
a front wall portion (see annotated figure below) corresponding to a front face of the ball body; 
Appl. No. 16/309,657Attorney Docket No. P55246a circumferential wall portion (see annotated figure below) protruding from a circumferential edge of the front wall portion toward the ball body;
 and a recess portion (see annotated figure below) surrounded by the front wall portion and the circumferential wall portion and opened to a back face of the front wall portion; 
and wherein: as the plurality of skin members cover the ball body, the recess portion defines a hollow portion (see annotated figure below) surrounded by the ball body and the skin member, and a cushion portion (Fig. 2, cushion portion 5,6) and an air present portion (Fig. 2, air portion “A”) are coexistent in the hollow portion (see annotated figure below);

    PNG
    media_image1.png
    321
    685
    media_image1.png
    Greyscale

However, Hidesuke does not disclose the cushion portion is a plurality of the cushion portions; the plurality of cushion portions are accommodated in the hollow portion in such manner that front faces of the plurality of cushion portion come into contact respectively with an upper face of the hollow portion on the side of the front wall portion, back faces of the cushion portions come into contact respectively with the front face of the ball body, outer circumferential faces of the plurality of cushion portions are spaced respectively apart on the inner side from an inner circumferential face of the hollow portion in the lateral direction, and the plurality of cushion portions are spaced apart from each other also; 
and a plurality of gaps are defined between outer circumferential faces of the respective cushion portions in the lateral direction and an inner circumferential face of the hollow portion in the lateral direction such that the inner circumferential face of the hollow portion is separated from each of the outer circumferential faces of the cushion portions to allow the cushion portions and the air present portion to coexist in the hollow portion.
Yamada discloses the cushion portion is a plurality of the cushion portions (Fig. 15, cushions 9); the plurality of cushion portions are accommodated in the hollow portion in such manner that front faces of the plurality of cushion portion come into contact respectively with an upper face (Fig. 15, cushions come into contact with upper face of front wall portion 3) of the hollow portion on the side of the front wall portion, back faces of the cushion portions come into contact respectively with the front 
However, Yamada does not disclose outer circumferential faces of the plurality of cushion portions are spaced respectively apart on the inner side from an inner circumferential face of the hollow portion in the lateral direction
and a plurality of gaps are defined between outer circumferential faces of the respective cushion portions in the lateral direction and an inner circumferential face of the hollow portion in the lateral direction such that the inner circumferential face of the hollow portion is separated from each of the outer circumferential faces of the cushion portions to allow the cushion portions and the air present portion to coexist in the hollow portion.
Rothfelder discloses outer circumferential faces of the plurality of cushion portions are spaced respectively apart (see annotated figure below) on the inner side from an inner circumferential face of the hollow portion in the lateral direction
and a plurality of gaps (see annotated figure below) are defined between outer circumferential faces of the respective cushion portions in the lateral direction and an inner circumferential face of the hollow portion in the lateral direction such that the inner circumferential face of the hollow portion is separated from each of the outer circumferential faces of the cushion portions to allow the cushion portions and the air present portion to coexist in the hollow portion.

    PNG
    media_image5.png
    385
    606
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ball cushion layer of Hidesuke with the cushion and air cells in a ball, as taught by Yamada to provide Hidesuke with the advantage of increasing grip on the ball due to indentations between the cushions of the cells (Par. 52)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ball cushion layer of Hidesuke with the cushion and air cells in a ball, as taught by Rothfelder to provide Hidesuke with the advantage of providing a structurally rigid ball while maintaining a soft outer skin with no appreciable impairment of the flight speed (Pg. 2 Par. 3)

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hidesuke (JP 2009006052), Yamada (JP 2016221117A) and Rothfelder (DE 4408047 A1) in view of Ou (U.S. 20060148601)
Regarding claim 7, Hidesuke discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Hidesuke further disclose the respective skin member including the front wall portion, the circumferential wall portion, and the recess portion altogether (see Fig. 7, outer skin 10 has front wall portion, circumferential wall portion and recess portion).
However, Hidesuke does not discloses the respective skin member is of a soft material comprised of a resin or rubber. 
Ou discloses the respective skin member is of a soft material comprised of a resin or a rubber (Par. 40, outer layer made of rubber) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ball cushion layer of Hidesuke with the adhesively attached cushion layers, as taught by Ou to provide Hidesuke with the advantage of sustaining substantial impact while retaining optimal flexibility (Par. 40 Lns. 5-6)

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. 
Regarding the interview summary, it is noted that as discussed in the interview, the amendments fixed the prior 112b issues of claim 4 and therefore, the 112 is now removed. The amendments also overcame the previous rejection of Hidesuke and Yamada, and the current rejection is seen above.
Regarding the amendment of the inner circumferential face of the hollow portion is separated from an outer circumferential face of the cushion portion, it is argued that Rothfelder does teach the claimed limitation, as seen from the annotated figure above. There is still an air gap between the cushion 17 and the circumferential wall forming the hollow portion, and therefore, one of ordinary skill would readily recognize the claimed air gap is present. 

Therefore, as Rothfelder when taken in combination with the other cited references cover the claimed limitations. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/RKP/
/EUGENE L KIM/               Supervisory Patent Examiner, Art Unit 3711